

113 HRES 376 IH: Providing for the consideration of the bill (H.R. 233) to amend chapter 31 of title 31, United States Code, to provide for an orderly process by which the debt ceiling is increased.
U.S. House of Representatives
2013-10-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS1st SessionH. RES. 376IN THE HOUSE OF REPRESENTATIVESOctober 10, 2013Mr. Honda submitted the following resolution; which was referred to the Committee on RulesRESOLUTIONProviding for the consideration of the bill (H.R. 233) to amend chapter 31 of title 31, United States Code, to provide for an orderly process by which the debt ceiling is increased.That immediately upon adoption of this resolution, the House shall proceed to the consideration in the House of the bill (H.R. 233) to amend chapter 31 of title 31, United States Code, to provide for an orderly process by which the debt ceiling is increased. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Ways and Means; (2) a proper amendment in the nature of a substitute consistent with the bill (S. 1569, the Default Prevention Act of 2013) to ensure the complete and timely payment of the obligations of the United States Government until December 31, 2014, if offered by Representative Honda of California or his designee, which shall be in order without intervention of any point of order except for those arising under clause 7 of rule XVI, shall be considered as read, and shall be separately debatable for one hour equally divided and controlled by the proponent and an opponent; and (3) one motion to recommit with or without instructions.2. Clause 1(c) of rule XIX shall not apply to the consideration of H.R. 233 as provided for in the first section of this resolution.